:’




                  OFFICE           OF THE    AlTORNEY         GENERAL     OF TEXAS

                                                     AUSTlN




     Honorable          R.    Z.   Ryohe
     cottaty    Aoditor
     ama      a0uty
     Lorrgrier,    Texas

     DearSlr1




                        Your letter         c7f J                                        opla-
     ion 0f      this        a8pattaute      011                          q uestio n mea 0l8
     fDllart




                                                              l8w other   than Arbiolo
                                                          olntmnt of aosietaats
                                                              mea it, but t&em
                                                              two o~taoro ldeae




               the oompasatlon.

                        qutmiotti           my      I,   a8 a0wy    Arrdltor,   wpolat
            a relative  of the Dlstriot  JPdge’8 rite, 8 fir**
            aouein, 1x1 tieu of tho rdrt     (4  the salary hr
Eoamable      IL 9. Wyoha, Pago 2


     b8aI set b            Judgtw; (b) the appointmeat
     wda f6li              en ~ironth80r thr prb~i0~8
     esttlw  of the salary of the raslgnitg asalatantrW
              Article   1650, Veraon’n   Azotstsd   Civil   5tatut.s
rwid8 a8    r0110w3:

             T%a Count;; Auditor of nnx county or thlo
      Etatt ~7~ et aq tiara, with the aoment or the
      DietxiOt    uUQ~I Ox Di6triCt      Jud&w   hevin~ jcris-
      a:0th      as horelnaftsr     p-ovided,   a.p;clnt a rim
      assistaat    an% other aaslstmt;        whc r&.ll bs au-
    - tf;Orizeil to diGChftx&jSSUOh datid8 as rr,es bo 238~
      Slp.O% to tkel:;by the COUtQ         .tUdltOr t5.d pXdd8a
      ror by law.      In  counties   where   only me esslstant
      18 apyolntctd,    t;uoh asoletaht    al.mll to autCo~1ze.d
      to aot for the County Xudltor Zuriri his absmca
      or urmvoldahla detontlon with respoat to suoh du-
      floe as am rs:uirea        by law of the County Auditor.
      In oountlos in wlrioh uore thn one asslstaat           shall
      bo appointod,     the County Audltor may deslgste         the
      aeolstant who ~1~11 be authorizud to not for bin
      dur@      his aboenoe or unavoidable detontlon.          All
      or oald aaolstauts      shall take the usual oath of
      orfloe for i!aithfUl partornanoa or duty am? may
      be required to givs ewh bond a8 the County Audi-
      t:= day ti0temine,      whioh bona shall bo pia ror,
      by tho oounty ahd shall cull in favorOr thr OOUt-
      ty  end or tho Oounty Auditor as their. lntarset
      m6y appear.
           “The County Auditor ahail prepare a llet of
      th3 numhor or deputlea 8Ought to be app0intea,
      their dtitiett, qualiri0tdOos       liid 0~perb3w1     ana
      the    salaries   t0 5~ paid 6803, anit simll 08~ t iry
      the list to tha Distrlot       JuQe, or in Lhu event
      or more thun one Di8triat       Judge la tha ooahty, to
      the Dfstrlot     Judges, ahd the District     JUdg8 or
      the Distriot     Judges ahall then oarefully     oonsider
      the applicntio:i    for the appolntmtmt of aaLl asslst-
      a&s and nay iruko al.1 noouassry lnqui1laa oonoern-
      i&q fhu quulifloatiohs      or the portions Imod, the
      posltlons   soiight to ba flllcd    and thu reusonabl8-
      aoss or tha ,solariss rsquested,       and if, aftor suoh
      consldoratlon,     tho Distriot   JuS;e, or LII thu avant
of more than one Dietrlot       Judye, a mjoritg    of t&o
Dintriot    Judges ahall ap,pmve ths appointmnts
sought to bo made or any ntunher thercof,        he or
they shall ~r:~pare a list of the apgoinluas so ap-
proved and the ealarles       to be paid aaoh and oerti-
l’y said liot to the CaPnieslonsrs       Court of mid
OOUllty. The &WLiSSiOnerS        CoUt   Shall thereupon
order the amount paid from the Ceneral ifund of
said oounty upon the performanoe of tha aenioes~
aad said Court shall appropriate        adequate  fundm
for the purpoeeb provided that the total number
of aselstsnt8     allowed to any coun%g under this
Artiolo    ahall not exoood two (2) assistante      in
counties hsvlng Iem than fifty         thouwad (50,000)
lnhabltantr,     one assisterrt In oc;r;ltiue hsving not
less than fifty-three       thousand, ~;ine hundred and
thirty-sir     (53.9 6 1, and not more then fifty-four
thousand      (51,000   ? inhabitants    aoaordl     to     the
last preooding Federal Census, four (4“? eseistantn
in oountics having betwreo fifty            thousand (50,OOO)
and one hundred thoueand (100,000) inhabitants,
six (6) ssaiatntlts         in oountios hsving between one
hundred thousand (100 000) and ono huudred atid
fifty   thousand (150,&O)          inhabitante,     tan (10)
sssis tsnts in oountlea .havfng betwuerl one hundred
end tiity       thousand (150,000) ami Go hundred and
aeranty-five       thousand (275,000) inhabitants,           and
Sfteorr      (15) assistants     In counties having, lore
?&an lzto hundred ana rorenty-five            ttiouaand   (275,000)
inhabitants,       in eaoh lnstenoe acoordlng to the la8t
preoeding or any future Federal %mue,                 exolusi+a
in each lmtanoe          oft tha first oselstant,       and suoh
temporary essietants          as nay be metted in Qaeee oi
tona iida       emsrgenoles the nuaber of such tmporszy
assiatm ts, their ealarias           and Wo duration of em-
ployment tb bo moomended by the County Auditor
but to be detewlned           by the District      Judge or by
a mjorlty        of the Dietrlgt     Judgee ae the! oocasion
mey require,        provided in aountlee hevl% three hur+
dred and thirty thoueand (330,000)               lnhebltanto    or
more aooordis to the laet prowdin.. or aW futura
redoral Census in like maaner the Judeas OS the
Cistriot       Cmrta lnay authorize      the w:pointrs,nt      Of
additlo,rsl      rec.ular asaistante     wbm in their judg-
ant a neoeaeity          exists   therefor.      The county Audi-
tor   shall    h?ve     t&e right   to di~~our.tirrUe the    S8Wi0OS
Honozabls         R. S. Wyohe, Page 4


      O?  any as8lsta.d      employed In aOOOrdmO%with the
      p~orioions      of this Artiolr,  but rio assistant  shall
      be employed exoept In the manner herein provided.
      'L'beDistriot SuQe or DFatd.ot Jtigoa &iv@ oon-
      sent to the Auditor to appoint an acsistant         or
      araietants      shall annually hare tho right to wit&-
      draw suoh oonsen:., und ohango :hc na.,ber or BB-
         si5tanta       pmaittod.

             “The County Auditor &all     ba authorizad to
      provida hlxmolf *;:ith all nsoesa~ry l&ars,       booka,
      reoorde,   blaxkq   stationery,   squipment, telephone
      a& pooh&e      at 4he oountyle   expense, but all pur-
      olw~sea thereof   ahall~ be made in the xmner pro-
      ydgea ror by law.      (-4s amendea .bts  1935, 44th
             .,    P. 743,    oh. 333,    e 1.1”
             Artloles      432-438 inolualve,         Vernon’s hnaoteted    Penal
Calo are the otctuteu portainlno               to nePOtlfiln In this State.
Under theso statutes         no offloer       of the State or any ~11U111oipal
6ubaividon        theroof,   nor w      0rfioer or nwber of any State
or punloIpa1 board, ahull appoint, or vote for, or oonrira the
eppoint:aent t0 any offioo or employmane,                 of any pereon relataa
within oertain e~~oifled          de&%ea to him or to any other ~!&~ar
of such imar i&an the oompansation                 OS euoh peraon 18 to be,
paid out 0s Publio tide           or ma         or ~ffioe   0s any km    what-
mayor.     Eva&in       of zmpotiara by tr@.din& and appmvaL of ao-
oounts     or     tbs   %rc&wlne( or   WErants     to   pay   t&a   ooqenration   oi
enr inelip.ible  ol%oor   or per8on, are also a6dt with. TiM
otetuteaprovide aloo for tbu puniehment at any parson r& viol
laterc any Of it8 provlsion8.
             Artiole   k32, ~UQFO.,prohibits     +ny offlorr    oi thie
Sate,   the ofrioerof any diotriat,          oounty    City, pnolnat,
sehool  dietriot,     or other munioigal 8Ubdirisiom         oi this  Stats
or sny  offlos    or nembor of any Stato, dlotrlot,         oountr, oltr,
sohool  Qistriot     or other doipal       board, or Judgr of any
court, fro5 aypolnti~,        or votllig for, or oonfirming tho ap-
pointwnt     to any ofrloe,    pooltlon,   olorksllip,   iwlopmt-nt or
duty,  OS any person rolatsd within the seooad degree by affla-
ltp or withb      the third d~$rae ty oomunguinity          to tha patron
so appointl.ng,     or m votticg,   or to any other member of anf
au& board, the Legislature,          or court of whloh mob porsm
80 appointing     or votlw    amay’bc. a member, when the enlam,       feea,
or oompensetlon of EU& appointee 1.7 to be paid for, dirrotly
or indirectly     out Of or froai public funda or fees Of OffiOa Of
any k$.nd or oharaoter whateosvor.
Ronorable R. 3. Wyoha, Pqe            I;


            It will be noted t&t    Article 1.650, supra, speoi-
fioally autkorizea   the oouuty auditor of any oauntp in thla
State to appoint a first aaaietent end other aaniatanta who
ehsll ba authorlzed to diaoherge such duties 8a zny be aa-
signed to thfm by the oounty auditor ani: pnviaea      for by 1~
aftor first hsviq obtained the ooneent of tho di8triotT~;g8
or dlatrlot judges hsvlng jurisQlat1on in the Latter.
rtatute   further provlQa8 thtitthe Qlntrlot judge, or lu the
arent   of mora than ona Qiatriot juQge, a majority of the Cl+-
t&let juQgos ohall approve the ap~olntnmnt      aought to be amao
or any number thereof. He or they shell prepare a llet or
the appointees ao ikppIW8d and the salariea to be poia eaoh
and oertlry   aaid 11s~ to the Comml8aionere~ Court of said
county.    As thiiQiatriut judge or Qlatrlct d#uQCeshaving ju-
rladlotios in the mattsr muat approve the appointment sought
to be made it la our opinion that the nopotl8m atatutaq       abovr
mantioned, are oppLloable and prohibit the Qiatriot lu@e or
juQCea having jurisdiotion to approve the appointment or any
person as assietant   oounty auditor   who is related   to them or
either of them ~lthlti the prohibited    degree.
           The person inquireaabout in 8 first oouain or the
wifs   of    of the DiBtTiOt
            one               JuQgea who will approve tha ap-
poiaittnt  anQ io rolatoa to the Dlatrlot JuQCe by arrlnlty
within the aeoond Qegea.     Therefore, it la our OQlnioa that
the approval or such appointment by the Diatriet Judge la pro,
hibited by the abma   xumtioned  statutes.  Therefore,  we 1-0.
apeotfully enawer the above etabod question    in the hegatite.

              Trusting      that the foregoing fully       answers    your    in-
qufry, we sre
                                                     Tours   very    truly

                                               XTTXi:L?T   GiXWAL     OF     TEXAS

                                                    /2?L@hauL
                                               EY
                                                             ArQa3.1?llliame
                              ,,lTT
                                  ,...-,,                          Bsolatant
                                      j .?::
A:,{:up            ?
                  .".I>
                          4.i.L-& ,-rlji‘.L~\
                                           , I-